Citation Nr: 0511601	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to October 16, 
2000, for the grant of service connection for type II 
diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which granted service connection for type II diabetes 
mellitus, evaluated as 20 percent disabling from July 9, 
2001.  In February 2002, the RO assigned an effective date of 
service connection of October 16, 2000, and confirmed the 20 
percent rating assigned for that disability.  

The issue of entitlement to an increased initial evaluation 
for type II diabetes mellitus, currently evaluated as 20 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran separated from service in February 1969; he 
did not file a claim of entitlement to service connection for 
diabetes mellitus within 1 year from separation.

2.  In a VA form 21-526, veteran's application for 
compensation or pension, received by the RO on October 16, 
2000, the veteran raised a claim of entitlement to service 
connection for type II diabetes mellitus as due to herbicide 
exposure while serving in the Republic of Vietnam; no earlier 
evidence of record can be construed as an informal claim for 
the benefit sought.

3.  The earliest medical evidence of diabetes is dated in 
April 1997.  




CONCLUSION OF LAW

The criteria for an effective date prior to October 16, 2000, 
for the grant of service connection for type II diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

In VAOPGCPREC 8-2003, the VA General Counsel has provided 
guidance for VA adjudicators with regard to notice 
requirements for issues which arise following an initial 
grant of benefits.  Under 38 U.S.C. § 5103(a), the VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  Under 38 
U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.

A VCAA-compliant letter notifying the veteran of what was 
required to substantiate his claim for service connection and 
of his and VA's respective duties and asking him to provide 
information and/or evidence pertinent to his claim was sent 
to him in January 2001, prior to the rating decision granting 
service connection for diabetes mellitus.  A statement of the 
case was issued on the effective date issue in July 2002.  
All appropriate action was accomplished consistent with 
VAOPGCPREC 8-2003.  

With respect to the duty to assist, the VCAA also provides 
that VA will make reasonable efforts to help the veteran 
obtain evidence necessary to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  VA will 
provide a medical examination which includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical records, private and VA post service clinical 
reports are associated with the claims file.  Also of record 
are VA examination reports.  Additionally, the claims file 
contains statements submitted by the veteran in support of 
his claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.


Earlier effective date

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

When a claim has been filed which meets the requirements of 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.  Acceptance of such an examination 
or treatment record as the date of claim is subject to the 
provisions of 38 C.F.R. § 3.114 (2004).  

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."

Further, the CAFC stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.

All that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."

In a claim received by the RO on October 16, 2000, the 
veteran requested entitlement to service connection for type 
II diabetes as due to herbicide exposure while serving in the 
Republic of Vietnam.

In a July 2001 rating decision, the RO granted the veteran 
entitlement to service connection for diabetes mellitus, type 
II, associated with herbicide exposure.  He was assigned a 20 
percent rating from July 9, 2001.  The Board notes 
parenthetically that July 9, 2001, was the effective date of 
38 C.F.R. § 3.309(e), which added type II diabetes to the 
list of diseases presumed to have been caused by herbicide 
exposure.

In a February 2002 rating decision, the RO assigned an 
effective date of October 16, 2000, for both the grant of 
service connection and the 20 percent disability evaluation, 
based on the date of claim.  

In April 2002, the RO received correspondence from the 
veteran requesting entitlement to an earlier effective date 
for the grant of service connection for diabetes mellitus.  
An appeal was perfected in August 2002.

In the present case, the veteran was discharged from active 
service in February 1969.  He filed a claim for residuals of 
gunshot wound in July 1969, but did not submit a service 
connection claim for diabetes mellitus within one year of 
separation.  Therefore, he is not entitled to an effective 
date on the day following separation from service under the 
provisions of 38 C.F.R. § 3.400(b)(2).  Instead, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.  

Here, the claim received by the RO on October 16, 2000, 
constitutes a claim for the benefit sought.  Thus, that date 
serves as the date of claim.  The Board has reviewed the 
claims file in an attempt to find any other correspondence or 
treatment records which might serve as an informal claim.  
The Board does observe that he did file a claim for increased 
rating for his service-connected gunshot wound in May 1980.  
In a VA treatment record in 1980, the veteran stated that he 
wanted to see about exposure to agent orange.  In a follow-up 
interview and VA examination for possible exposure, performed 
in July 1980 and September 1980, there was no pertinent 
diagnosis.  There was no indication of diabetes.  The veteran 
did report possible exposure to herbicides in Vietnam.  

The Board concludes that no document prior to October 16, 
2000, can be construed as identifying a claim of entitlement 
to service connection for type II diabetes mellitus.  See 38 
C.F.R. § 3.155 (2004).  

The evidence of record reflects treatment for diabetes 
mellitus by Anthony C. Yung, M.D., beginning no earlier than 
April 1997.  This is the earliest documented evidence of a 
diagnosis of diabetes in the record.  This means that 
entitlement to service connection for diabetes mellitus arose 
no earlier than April 1997.  The Board also notes that 
examinations and medical records dated in 1985 and 1986, 
including records from Dr. Irving Prengler, show blood tests, 
urinalysis and lab work in connection with general medical 
care and management of hypertension and orthopedic 
complaints, without a diagnosis of diabetes.  

The Board therefore concludes that the October 16, 2000, date 
selected by the RO was appropriate.  The reason for this is 
that, if the entitlement arose prior to October 16, 2000, 
then the date of claim would be the later of the two, and 
hence the correct effective date as provided by 38 C.F.R. § 
3.400(b)(2).  As to the claim for residuals of herbicide 
exposure denied in May 1980, this can not constitute a claim 
for diabetes mellitus because there was no such disability 
present at the time.  The veteran initially identified the 
benefit sought, service connection for diabetes mellitus, in 
his October 2000 application.  The communications in 1980 may 
not be construed as a claim for service connection for 
diabetes mellitus.  38 C.F.R. §§ 3.151(a), 3.155(a) (2004).

Any evidence showing that the entitlement occurred after 
October 16, 2000, would not entitle the veteran to an earlier 
effective date, since the later of the two dates is 
controlling.

Finally, it is noted that the present case involves 
application of a liberalizing law, potentially affording a 
means for an earlier effective date.  It is observed that, in 
February 1991, the Agent Orange Act of 1991, Public Law 102-
4, 105 Stat. 11 (1991) was enacted.  It added to title 38 of 
the United States Code a new section (§ 1116) establishing a 
scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. § 
1116 (West 2002).

Pursuant to 38 U.S.C.A. § 1116, VA, in 2000, requested that 
the National Academy of Science (NAS) assess whether there 
was a connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published a final rule notice in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes with an 
effective date of July 9, 2001.  See Fed. Reg. 23,166-69 (May 
8, 2001).

Subsequently, the CAFC decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the CAFC 
concluded that VA erred when it made July 9, 2001, the 
effective date of the diabetes regulation and held that the 
correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
("Nehmer II").  District court orders in the Nehmer 
litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114, and in pertinent part provide that for claims filed 
after May 3, 1989, if benefits are granted, the effective 
date of the benefit would be the date VA received the claim 
or the date disability arose or death occurred, which ever 
was later.  Under these orders, the rules governing the 
effective date of compensation awards based on Type II 
diabetes presumptively due to herbicide exposure are the same 
as rules for other presumptive herbicide conditions.

Therefore, as illustrated by the above discussion, the 
effects of the liberalizing law as to presumptive service 
connection as due to herbicide exposure do not afford an 
earlier effective date in the present case.  Again, the 
controlling date is the date on which the veteran's 
application for compensation was received.

As medical records show that diabetes was diagnosed prior to 
the date of claim, the date of claim, October 16, 2000, is 
the proper effective date for the grant of service 
connection.

The Board stresses that the statement made in the treatment 
record in 1980 was not a claim for diabetes mellitus, as that 
disease was not present at that time.  Diabetes mellitus was 
not diagnosed prior to April 1997.  The Agent Orange 
examinations provided in July 1980 and September 1980 showed 
no diagnosis of diabetes.  The veteran's argument is thus not 
persuasive in establishing an earlier effective date.  This 
is because the critical matter in this case, after 
establishing when diabetes was first noted in the record, is 
the date of the actual application for service connection for 
diabetes mellitus.  The veteran did not identify the benefit 
sought until October 2000.  

In conclusion, the evidence shows that the RO's assignment of 
October 16, 2000, as the effective date for a grant of 
service connection for type II diabetes mellitus was 
appropriate, and there is no basis for an earlier effective 
date.

The Board notes that, as there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective, date prior to October 16, 2000, 
for an award of service connection for type II diabetes 
mellitus is denied.


REMAND

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  In his March 
2005 letter to the Board, the veteran asserted that his 
current manifestations of diabetes mellitus are more than 20 
percent disabling.  The Board notes that the most recent VA 
examination for diabetes is almost three years old.  
Considering the veteran's recent statement, as well as the 
age of the last examination, the Board is of the opinion that 
an updated examination is warranted.  An appropriate 
examination should be requested in order to determine the 
current degree of disability caused by service-connected 
diabetes.  Any recent treatment records for diabetes mellitus 
should also be obtained on remand.

Accordingly, the case is REMANDED for the following:

1.  Ask the veteran to identify all medical 
care providers that have recently treated him 
for diabetes mellitus and make arrangements 
to obtain these records.

2.  Thereafter, schedule the veteran for an 
appropriate VA examination to assess the 
severity of the service-connected type II 
diabetes mellitus.  All necessary tests and 
studies should be accomplished.  The claims 
file must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report if the claims file was reviewed.  

3.  Finally, readjudicate the appellant's 
claim for the evaluation of type II diabetes 
mellitus, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


